DETAILED ACTION
An amendment was received and entered on 2/7/2022.
Claims 1-12 remain pending.
Election/Restrictions
Applicant's election with traverse of Group II, claims 2-10 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown that a serious burden would be required to examine all of the claims.  This is not found persuasive because the application was filed under 35 USC 371, therefore search burden is not a criterion for determining the propriety of a restriction requirement.  Instead restriction is required based on the presence or lack of unity of invention.  The restricted inventions lack unity for the reasons given in the restriction requirement, and Applicant has not shown otherwise.  Accordingly the restriction requirement is maintained and hereby made FINAL.
Claims 1, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/27/2022.
Claims 2-10 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 are indefinite because it is unclear what are the intended metes and bounds of “a CRISPR-Cas9 polynucleotide sequence”.  This phrase is not defined in the specification as filed, and while it is clear that the polynucleotide sequence must comprise “a guide sequence”, it is unclear if the polynucleotide must also encode Cas9 or if it need only encode only a guide sequence that might interact with Cas9 (and is therefore a “CRISPR-Cas9 polynucleotide”). 

Claim 5 is indefinite because, while it appears to be drawn to a composition of matter (“the donor-corrected nucleic acid”), it also appears to recite a method step (“corrects an F508del CFTR mutation”). This causes confusion as to whether or not the claim is directed to a product or a method of use and renders the claim indefinite.  See MPEP 2173.05(p). 
Claim 10 is indefinite because it recites “the phosphate of DNA” without proper antecedent basis.  Claim 2, from which claim 10 depends requires a polynucleotide sequence, but does not specify DNA as the polynucleotide.  The polynucleotide in question could consist of RNA, so claim 10 recites “the phosphate of DNA” without proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peyman (US 20150283265, of record).
Peyman taught:
a. a CRISPR-Cas9 polynucleotide sequence, wherein the polynucleotide
sequence comprises a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell (para (0022] "One embodiment is a method for editing and/or regulating a gene in a target ... cell ... a CRISPR/cas9 complex", para [0243] "using gene editing by programmable directed nucleases ... these nucleases bind to [i.e. hybridize to] and
cut DNA that matches guide RNAs ... Cas9, the CRISPR associated protein 9, is an
RNA-guided DNA endonuclease associated with the CRISPR complex.");
b. donor-corrected nucleic acid (para (0243] "The endonuclease and/or the CRISPR/Cas9 complex, upon cell entry, seek DNA containing a target sequence, e.g., a specific mutation in the mitochondria or the nucleus. The cleavage functions of the endonuclease and/or CRISRP/Cas9 complex destroy the disease-producing DNA by'
excising it or replacing it with an un-mutated, i.e., normal DNA segment"); and

coated with a biocompatible molecule for cell uptake ... and a CRISPR/cas9 complex,
forming a complex of coated nanoparticle-gene-CRISPR/cas9.", para [0150]
"Nanoparticles ... are coated on their surface with, encapsulated by, or otherwise
associated with polymers", para (0232] "In one embodiment, the nanoparticles are
coated with PEG, PEI, chitosan", para [0153) "the linear polysaccharide chitosan, in the
form of beads ... may be used as PEG-chitosan ... As one example, PEG-conjugated
chitosan derivatives were synthesized and demonstrated narrow size distribution, good
water solubility, low cytotoxicity"). 
Therefore Peyman disclosed a system comprising a CRISPR-Cas9 polynucleotide sequence, a donor-corrected nucleic acid, and a polymeric carrier comprising PEG bound to chitosan, where the system is nanoparticulate, and so anticipated the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 20150283265) as applied to claims 2 and 3 above, and further in view of Schwank et al (Cell Stem Cell 13: 653–658, 2013).
Peyman disclosed a system comprising a CRISPR-Cas9 polynucleotide sequence, a donor-corrected nucleic acid, and a polymeric carrier comprising PEG bound to chitosan, where the system is nanoparticulate.
Peyman did not disclose a donor-corrected nucleic acid capable of correcting an F508del CFTR mutation.
Schwank taught a method for correcting an F508 CFTR mutation in cells in vitro using a pair of guide RNAs for inducing Cas-9 mediated cleavage of mutant CFTR in a cell, and an expression vector for Cas9.
It would have been obvious to one of ordinary skill in the art  at the time of the invention to have used the system of Peyman to deliver the guide RNAs and Cas9 vector of Schwank using the system of Peyman.  Doing so would have been no more than  the application of a known technique (delivery of nucleic acids as taught by Peyman) to a known method (the F508del CFTR correction method of Schwank), to yield predictable results.  See MPEP 2143(I)(C) and (D). Thus the invention as a whole was prima facie obvious.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 20150283265) as applied to claims 2 and 3 above, and as further discussed below.

Peyman did not specify the size of the particles that comprised PEG bound to chitosan.  However, Peyman taught that this PEG-chitosan polymer was used to coat quantum dot (QD) nanoparticles.  In one embodiment, the QD nanoparticles of the invention were typically in the range of 3-200 nm, e.g. 10 or 25 nm.  See paragraph [0111]. Peyman taught that the size of the nanoparticles affects their performance and allows them to diffuse easily into tissues (paragraph [0144]. Nanoparticle/nucleic acid complexes may have a size in the range of 3-800 nm  as long as they are able to pass through intracellular spaces (paragraph [0226]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to have arrived at particles in that range, including less than 500, 250, and 100 nm, in the process of optimizing the performance of the system of Peyman, absent evidence of unexpected results commensurate in scope with the claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 20150283265) as applied to claims 2-8 above, and as further in view of Malam et al (Trends in Pharmacological Sciences 30(11): 592-599, 2009).
Peyman disclosed a system comprising a CRISPR-Cas9 polynucleotide sequence, a donor-corrected nucleic acid, and a polymeric carrier comprising PEG bound to chitosan, where the system is nanoparticulate.

Peyman did not specify that the liposomes should be nanoparticles.
Malam taught that liposomes and nanoparticles provided nanosized vehicles for drug delivery, and that their use provides advantages such as s improved  pharmacokinetic properties, controlled and sustained release of drugs and, more importantly, lower systemic toxicity.  See abstract.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used nanoparticulate liposomes in the invention of Peyman.  One would have been motivated to do so in order to maintain a size that was  able to pass through intracellular spaces (Peyman paragraph [0226]) and to gain the advantages set forth by Mayam.
Thus the invention as a whole was prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 20150283265) as applied to claims 2-8 above, and as further in view of Fernandes et al (US 20060105049).
Peyman disclosed a system comprising a CRISPR-Cas9 polynucleotide sequence, a donor-corrected nucleic acid, and a polymeric carrier comprising PEG bound to chitosan, where the system is nanoparticulate.
Peyman was silent as to the N/P ratio of the chitosan to phosphate of DNA.

It would have been obvious to one of ordinary skill in the art at the time of the inventio to have optimized the N/P ratio of the complexes of Peyman with the reasonable expectation that this factor would affect the size of the complexes. In so doing, one of skill would reasonably use a range of ratios, including ratios of less than one, as demonstrated by Fernandes.  Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:


See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635